—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, American Transit Insurance Company appeals from an order of the Supreme Court, Nassau County (Trainor, R.), dated August 29, 2000, which granted the petition.
Ordered that the order is affirmed, with costs.
The appellant, American Transit Insurance Company, sought to disclaim coverage of the injured party on the ground that the injured party failed to timely forward the “suit papers.” However, the Supreme Court properly determined that the disclaimer was invalid as to the injured party, as the letter sent to the insured disclaimed coverage based on the insured’s failure to timely forward the “suit papers,” not the injured party’s failure to timely forward those papers (see, General Acc. *583Ins. Group v Cirucci, 46 NY2d 862; Eagle Ins. Co. v Ortega, 251 AD2d 282). Thus, the Supreme Court properly granted the petition. Bracken, P. J., O’Brien, Smith and Cozier, JJ., concur.